     Case 2:20-cr-00579-SVW Document 904-1 Filed 08/31/21 Page 1 of 2 Page ID #:15733



1                              DECLARATION OF CATHERINE AHN

2           I, Catherine Ahn, declare as follows:

3           1.    I am an Assistant United States Attorney (“AUSA”) for the

4      Central District of California and am assigned to the prosecution of

5      United States v. Ayvazyan, et. al, CR No. 20-579(A)-SVW.           I make this

6      declaration in support of the government’s ex parte application for

7      order disclosing information held by the U.S. Probation Office

8      related to the pretrial supervision of defendants in the above-

9      captioned case, including defendants Richard Ayvazyan and Marietta

10     Terabelian.

11          2.    On August 29, 2021, I was informed that Pretrial Services

12     with the U.S. Probation Office for the Central District of California

13     had received an alert that the location monitoring bracelet for

14     defendant Richard Ayvazyan had been cut off and that defendant

15     Marietta Terabelian’s location monitoring bracelet was broadcasting

16     from that same location.      I later received information from the U.S.

17     Probation Office that confirmed that defendants Richard Ayvazyan and

18     Marietta Terabelian had absconded from supervision.          On or about
19     August 30, 2021, I requested information from U.S. Supervisory

20     Pretrial Services Officer Devona Gardner that included the phone

21     numbers used by the eight defendants in this case, as well as the

22     location histories for defendants Richard Ayvazyan and Marietta

23     Terabelian.    Officer Gardner noted, however, that I would need to

24     obtain a court order in order for her office to disclose such

25     information.

26          3.    On or about August 31, 2021, I contacted counsel for

27     defendants Artur Ayvazyan, Tamara Dadyan, Manuk Grigoryan, Arman

28     Hayrapetyan, Edvard Paronyan, and Vahe Dadyan, copying counsel for
     Case 2:20-cr-00579-SVW Document 904-1 Filed 08/31/21 Page 2 of 2 Page ID #:15734



1      defendants Richard Ayvazyan and Marietta Terabelian, and requested

2      their position on the ex parte application.          Counsel for Artur

3      Ayvazyan and Arman Hayrapetyan did not oppose the ex parte filing and

4      counsel for Manuk Grigoryan opposed.          Counsel for Vahe Dadyan opposed

5      and stated that the government’s request should be focused

6      exclusively on defendants Richard Ayvazyan and Marietta Terabelian.

7      As of the time of this filing, counsel for Edvard Paronyan and Tamara

8      Dadyan had not yet responded.

9           I declare under penalty of perjury under the laws of the United

10     States of America that the foregoing is true and correct and that

11     this declaration is executed at Los Angeles, California, on August

12     31, 2021.

13

14                                                 CATHERINE AHN
15

16

17

18
19

20

21

22

23

24

25

26

27

28

                                               2
